Citation Nr: 0902766	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  06-30 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran served on active duty from July 1953 to October 
1953.  The appellant is the widow of the veteran, who died in 
October 2004  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied accrued benefits. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that she is afforded 
every possible consideration.  

The veteran died in October 2004.  In February 2005, the 
appellant filed a claim for benefits, including accrued 
benefits.  Accrued benefits are periodic monetary benefits 
(other than insurance and servicemen's indemnity) to which an 
individual was entitled at death under existing ratings or 
decisions and under laws administered by the VA Secretary, or 
those based on evidence in the file at date of death and due 
and unpaid, that shall, upon the death of such individual, be 
paid to the surviving spouse or other appropriate party.  38 
U.S.C.A. § 5121 (West 2002 & Supp. 2008); 38 C.F.R. § 3.1000 
(2008).  While an accrued benefits claim is separate from a 
veteran's claim filed prior to death, the accrued benefits 
claim is derivative of the veteran's claim; thus, an 
appellant takes the veteran's claim as it stood on the date 
of death, but within the limits established by law.  
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  
Accrued benefits include those the veteran was entitled to at 
the time of death under an existing rating or based on 
evidence in the file at the date of death.  See 38 U.S.C.A. § 
5121(a); Ralston v. West, 13 Vet. App. 108, 113 (1999); 38 
C.F.R. § 3.1000(a).

For a surviving spouse to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  Jones v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998).  The term "pending claim" means an 
application, formal or informal, which has not been finally 
adjudicated.  38 C.F.R. § 3.160 (c) (2008).  The term 
"finally adjudicated claim" means an application, formal or 
informal, which has been allowed or disallowed by the agency 
of original jurisdiction, the action having become final by 
the expiration of one year after the date of notice of an 
award or by denial on appellate review, whichever is earlier.  
38 C.F.R. § 3.160(d) (2008).  See also 38 C.F.R. §§ 20.1103, 
20.1104 (2008).  

In May 2005, the RO granted entitlement to special monthly 
pension based on the need for aid and attendance for accrued 
purposes.  However, the RO has denied payment of accrued 
benefits finding that while the veteran had a claim for aid 
and attendance, he was already being paid at the aid and 
attendance rate for his pension entitlement.  The RO 
determined that the veteran did not have any other claim 
pending at the time of his death.  The Board disagrees.  

A review of the record reveals that in September 1997, the RO 
found that no new and material evidence had been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.  In December 1997, the veteran 
disagreed and in January 1998, the RO issued a statement of 
the case.  The veteran submitted a substantive appeal in 
April 1998.  In August 1999, the Board found that 


no new and material evidence had been received to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disability.  The veteran appealed the claim to 
the United States Court of Appeals for Veterans Claims 
(Court) and in October 2001, the Court remanded the claim to 
the Board.  In September 2002, the Board reopened the 
veteran's claim and in August 2003, the Board remanded the 
issue of entitlement to service connection for an acquired 
psychiatric disorder to the RO for further development.  In 
July 2004, the RO issued a supplemental statement of the case 
on that issue.  The Board also notes that the veteran had 
submitted a request to reopen a claim for service connection 
for hypertensive cardiovascular disease and sinus arrhythmia 
in February 2001.  The veteran was afforded a VCAA letter on 
that issue in May 2004.    

In October 2004, the veteran died.  Received in May 2005 was 
an application from the appellant for dependency and 
indemnity compensation and accrued benefits which is timely 
as it was filed within one year of the veteran's death.  In 
the claim she noted that the veteran had raised a claim 
pertaining to a heart disorder prior to his death.  Thus, her 
claim for accrued benefits must be adjudicated on the merits 
as the veteran had a claim for service connection for an 
acquired psychiatric disorder and a request to reopen a claim 
for cardiovascular disease pending at the time of his death.  
See Taylor v. Nicholson, 21 Vet. App. 126 (2007).  As the RO 
has not considered the underlying merits of the claims a 
remand action is necessary.  See Barnard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the claimant 
has been prejudiced thereby).

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with 
appropriate notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) (via 
"VCAA letter"), which includes an 
explanation as to the 


evidence and information required to 
substantiate her claim for accrued 
benefits, as well as the information or 
evidence needed to establish a disability 
rating and 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  See also Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

2.  Adjudicate the claim of entitlement 
to service connection for an acquired 
psychiatric disorder and the request to 
reopen service connection for 
hypertensive cardiovascular disease, for 
the purposes of accrued benefits.  The RO 
must address the merits of the accrued 
benefits claim.  If the claim is denied, 
the appellant must be notified of the 
denial and advised of her appellate 
rights.   The appellant and her 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board unless otherwise noted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




